Title: Orderly Book, 12 October 1758
From: Washington, George
To: 


Camp at Reas Town Thursday Octr 12th 1758
G. O.
Parole Bath
Colo. for to Morrow Colo. Montgomrie.
Field Officer to Morrow Majr Campbell.
Adjutant for to Morrow the Highlanders.
1 Capt. 2 Subs. 2 Serjts & 50 Private to March tomorrow as an Escort to Waggons to Loyall Hannon this Detachmt is to give over the Waggons to the 3d Battalln of Pensyls. at Stony Creek & then to return to Reas Town.


Details for Guard
C.
S.
S.
C.
P.


H.
1
1
2
1
29


1 Vs.


1
2
14


2 [Vs.]

1
2
2
24



1
2
5
5
67


Detachment







H.


1

27


1 Vs.

1
1

12


2 [Vs.]

1
1
1
23




2
3
1
62


Detachments to Loyal Hannon






H.
1
1
1

22


1 [V.]




10


2 [V.]

1
1

18



1
2
2

50


